 

Exhibit 10.2(a)

 

SECOND AMENDED AND RESTATED REVOLVING CREDIT NOTE

$35,000,000

 

April 26, 2013

 

 

 

FOR VALUE RECEIVED,  Green Plains Trade Group LLC, a Delaware limited liability
company (“GTRADE”), and each Person joined as a Borrower from time to time (each
a “Borrower”, and collectively, the “Borrowers”), hereby promise to pay, jointly
and severally, to the order of PNC Bank, National Association (“Lender”), at the
office of Agent (as defined below) at the address set forth in the Loan
Agreement (as defined below) or at such other place as Agent may from time to
time designate to any Borrower in writing: (i) at the end of the Term or (ii)
earlier as provided in the Loan Agreement, the lesser of the principal sum of
Thirty Five Million Dollars ($35,000,000) or such lesser sum which then
represents such Lender’s Revolving Commitment Percentage of the aggregate unpaid
principal amount of all Revolving Advances made or extended to any Borrower by
Lender pursuant to Section 2.1(a) of the Loan Agreement, in lawful money of the
United States of America in immediately available funds, together with interest
on the principal hereunder remaining unpaid form time to time, at the rate or
rates from time to time in effect under the Loan Agreement.

THIS SECOND AMENDED AND RESTATED REVOLVING CREDIT NOTE is executed and delivered
under and pursuant to the terms of that certain Second Amended and Restated
Revolving Credit and Security Agreement, dated as of the date hereof (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), by and among the Borrowers, the various financial
institutions named therein or which hereafter become a party thereto as Lenders
and PNC Bank, National Association, in its capacity as agent for Lenders (in
such capacity, “Agent”) and in its capacity as a Lender.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings provided in the
Loan Agreement.

Each Borrower hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever as further set forth in the Loan Agreement. 

This Second Amended and Restated Revolving Credit Note is one of the Notes
referred to in the Loan Agreement, which among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for optional and mandatory prepayments of the principal hereof prior to
the maturity hereof and for the amendment or waiver of certain terms and
conditions therein specified.  This Second Amended and Restated Revolving Credit
Note amends and restates, but does not extinguish the obligations evidenced by,
that certain Amended and Restated Revolving Credit Note executed by GTRADE in
favor of PNC in the original principal amount of $40,000,000 dated January 21,
2011.

THIS SECOND AMENDED AND RESTATED REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLIED TO
CONTRACTS TO BE PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK.



 

--------------------------------------------------------------------------------

 

 



 

IN WITNESS WHEREOF, the undersigned has executed this Note the day and year
first written above intending to be legally bound hereby.

 

GREEN PLAINS TRADE GROUP LLC

 

 

 

 

By:

_/s/ Patrich Simpkins_____________

 

Name:

Patrich Simpkins

 

Title:

Executive Vice President, Finance

 

 

and Treasurer

 

 

 

 

 



 

--------------------------------------------------------------------------------